Johnsen, J.,
dissenting.
Under section 70-712, Comp. St. Supp. 1939, a city has the right to purchase, and a public power district is re*40quired to sell, any “electric distribution system, situated within or partly within such city or village, but not within the’corporate limits of any other city or village.” If the city and public power district are unable to agree upon a price and terms, the city may resort to condemnation proceedings under the general statute.
So far as the facts in this case are concerned, it is unnecessary to decide whether the purchase must be a present one, or whether an agreement may validly be made to purchase at some future time, definite or indefinite. No such situation is here involved. The city did not enter into a contract to purchase; all that the contract and modification agreement did was to give it an option or right to purchase in a particular manner and on a particular basis. It was not obligated to take over the distribution system on this basis, since it was not required to. exercise its option. Its option right could obviously not be a purchase, if it was never exercised. So long as it was not a purchase, the city had the right at any time to enter into further negotiations on any otlier basis, and, if it failed to. agree with the district on price and terms, to resort to condemnation.
The majority opinion is predicated upon the view that the contract and modification agreement did not constitute a mere option. On that point, however, I cannot see how there can be any sound disagreement. The brief of respondent and that filed by various city attorneys as amid curias, recognize it as such. While the modification agreement recites that the city hereby agrees to buy from the district, and the district hereby agrees to sell to the city, it provides further that such agreement is subject to and upon the condition that the city must give 90 days’ notice to the district of its intention to acquire the facilities. In addition, the modification agreement leaves in full force the third paragraph of the original agreement, which provides: “Upon payment of the indebtedness of District incurred in such purchase, District shall upon affirmative request of the Columbus City Council transfer and convey to City that portion of Columbus Division, *41consisting of the distribution system within the corporate limits of City, for a consideration of One Dollar ($1.00).” Thus, the purpose and legal effect of the entire agreement are that the city agrees that, if it elects to exercise its option, it will do so by giving 90 days’ notice and will then take the property over on the basis provided in the contract. If it does not choose to exercise its option, it may simply wait until the district has entirely paid for the property and then demand a conveyance of the facilities within its corporate limits on payment of the sum of one dollar. It is still free to ignore its option and attempt to enter into further negotiations with the district, and, until it has made a definite purchase, it is not precluded from exercising its power of condemnation.
The result of this view is to preserve to the city whatever benefits may exist in its favor under the option agreement and to have future city authorities free to exercise it, if they determine, on the basis of the price formula, before the option is exercised, that it is to the advantage of the city at any time to do so.
This is where the agreement of the parties leaves them, whether it accomplishes what they had in mind or not. The city is entitled to have saved to it whatever advantage there is in the contract, and the objections made by respondent are not valid against such an analysis. In this situation, and without consideration of the propriety of the form of the remedy, as to which no question is raised, a writ of mandamus should be granted.